March 19, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                            LEZLEA ROSS, Appellant

NO. 14-12-00885-CV                           V.

                ST. LUKE'S EPISCOPAL HOSPITAL, Appellee
                    ________________________________

       This cause, an appeal from the judgment in favor of appellee, St. Luke's
Episcopal Hospital, signed September 21, 2012, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We order appellant, Lezlea Ross, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.